Pruco Life Insurance Company Thomas C. Castano Vice President and Corporate Counsel Law Department Pruco Life Insurance Company 213 Washington Street Newark, NJ 07102-2992 (973) 802-4708 fax: (973) 802-9560 March 11, 2011 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D. C. 20549 Re:Pruco Life Variable Universal Account (File No. 811-5826) Dear Commissioners: On behalf of Pruco Life Insurance Company and the Pruco Life Variable Universal Account (the “Account”), we hereby submit, pursuant to Rule 30b2-1 under the Investment Company Act of 1940 (the “Act”), that the Account’s annual report for the period ending December 31, 2010 has been transmitted to contract owners in accordance with Rule 30e-2 under the Act. We incorporate by reference the following annual reports for the underlying funds: 1. Filer/Entity:AIM Variable Insurance Funds (Invesco Variable Insurance Funds) Registration No.:811-07452 CIK No.:0000896435 Accession No.:0000950123-11-018617 Date of Filing:02/25/11 2.Filer/Entity:American Century Variable Portfolios, Inc. Registration No.:811-05188 CIK No.:0000814680 Accession No.:0001437749-11-001014 Date of Filing:02/23/11 3. Filer/Entity: Advanced Series Trust ("AST") Registration No.: 811-05186 CIK No.: 0000814679 Accession No.:0001193125-11-055082 Date of Filing:03/03/11 4.Filer/Entity:Dreyfus Investment Portfolios Registration No.:811-08673 CIK No.:00001056707 Accession No.:0000156707-11-000001 Date of Filing:02/17/11 5.Filer/Entity: Dreyfus Socially Responsible Growth Fund, Inc. Registration No.: 811-07044 CIK No.: 0000890064 Accession No.: 0000890064-11-000001 Date of Filing: 02/16/11 6.Filer/Entity: Dreyfus Variable Investment Fund Registration No.: 811-05125 CIK No.: 0000813383 Accession No.: 0000813383-11-000004 Date of Filing: 02/16/11 7.Filer/Entity: Franklin Templeton Variable Insurance Products Trust Registration No.:811-05583 CIK No.:0000837274 Accession No.:001193125-11-054511 Date of Filing:03/03/11 8.Filer/Entity:Goldman Sachs Variable Insurance Trust Registration No.:811-08361 CIK No.:00001046292 Accession No.:000095123-11-017879 Date of Filing:02/24/11 9.Filer/Entity:Janus Aspen Series Registration No.:811-07736 CIK No.:0000906185 Accession No.:000095123-11-019115 Date of Filing:02/28/11 10. Filer/Entity: JPMorgan Insurance Trust Registration No.: 811-07874 CIK No.: 0000909221 Accession No.:0001193125-11-057436 Date of Filing:03/07/11 11.Filer/Entity:M Fund Inc. Registration No.:811-09082 CIK No.:0000948258 Accession No.: 0001104659-11-010232 Date of Filing:02/25/11 12.Filer/Entity:MFS Variable Insurance Trust Registration No.:811-08326 CIK No.:0000918571 Accession No.:0001193125-11-053008 Date of Filing:03/02/11 13. Filer/Entity: Neuberger Berman Advisers Management Trust ("AMT") Registration No.: 811-04255 CIK No.: 0000736913 Accession No.:000894579-11-000117 Date of Filing:03/02/11 14.Filer/Entity:Oppenheimer Variable Account Funds Registration No.:811-04108 CIK No.:0000752737 Accession No.:0000950123-11-017329 Date of Filing:02/24/11 15.Filer/Entity: ProFunds VP Registration No.: 811-08239 CIK No.: 0001039803 Accession No.: 000120986-11-000164 Date of Filing:03/10/11 16.Filer/Entity:T. Rowe Price International Series, Inc. Registration No.:811-07145 CIK No.:0000918292 Accession No.:0000918292-11-000003 Date of Filing:02/22/11 17.Filer/Entity:The Prudential Series Fund, Inc. Registration No.:811-03623 CIK No.:0000711175 Accession No.:001193125-11-054822 Date of Filing:03/03/11 If you have any questions regarding this filing, please contact me at (973) 802-4708. Sincerely, /s/ Thomas C. Castano VIA EDGAR
